


110 HR 4879 IH: Virtual Screening for Cancer Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4879
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mrs. Cubin (for
			 herself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include screening computed tomography colonography as a colorectal screening
		  test for purposes of coverage under the Medicare Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Virtual Screening for Cancer Act of
			 2007.
		2.Screening
			 computed tomography colonography included as a colorectal screening test for
			 purposes of coverage under the Medicare program
			(a)In
			 generalSection 1861(pp)(1) of the Social Security Act (42 U.S.C.
			 1395x(pp)(1)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by
			 inserting after subparagraph (C) the following new subparagraph:
					
						(D)Screening computed
				tomography
				colonography.
						.
				(b)Frequency Limits
			 and Payment for screening computed tomography
			 colonographySection 1834(d) of the Social Security Act (42
			 U.S.C. 1395m(d)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Screening
				computed tomography colonography
						(A)Fee
				scheduleWith respect to a
				colorectal cancer screening test consisting of screening computed tomography
				colonography, payment under section 1848 shall be consistent with payment under
				such section for similar or related services.
						(B)Payment
				limitIn the case of
				screening computed tomography colonography, payment under this part shall not
				exceed such amount as the Secretary specifies, based upon rates recognized for
				diagnostic computed tomography colonography.
						(C)Facility payment
				limit
							(i)In
				generalNotwithstanding
				subsections (i)(2)(A) and (t) of section 1833, in the case of screening
				computed tomography colonography furnished on or after January 1, 2008,
				that—
								(I)in accordance with
				regulations, may be performed in an ambulatory surgical center and for which
				the Secretary permits ambulatory surgical center payments under this part;
				and
								(II)are performed in
				an ambulatory surgical center or hospital outpatient department,
								payment under
				this part shall be based on the lesser of the amount under the fee schedule
				that would apply to such services if they were performed in a hospital
				outpatient department in an area or the amount under the fee schedule that
				would apply to such services if they were performed in an ambulatory surgical
				center in the same area.(ii)Limitation on
				coinsuranceNotwithstanding any other provision of this title, in
				the case of a beneficiary who receives the services described in clause
				(i)—
								(I)in computing the
				amount of any applicable copayment, the computation of such coinsurance shall
				be based upon the fee schedule under which payment is made for the services;
				and
								(II)the amount of such
				coinsurance shall not exceed 25 percent of the payment amount under the fee
				schedule described in subclause (I).
								(D)Frequency
				limitNo payment may be made
				under this part for a colorectal cancer screening test consisting of a
				screening computed tomography colonography—
							(i)if
				the individual is under 50 years of age; or
							(ii)(I)in the case of individuals at high risk for
				colorectal cancer, if the procedure is performed within the 23 months after a
				previous screening computed tomography colonography or a previous screening
				colonoscopy; or
								(II)in the case of an individual who is not
				at high risk for colorectal cancer, if the procedure is performed within the
				119 months after a previous screening colonoscopy or within the 47 months after
				a previous screening flexible sigmoidoscopy or a previous screening computed
				tomography colonography.
								.
			(c)Conforming
			 frequency limits for other colorectal cancer screening tests
				(1)Screening
			 flexible sigmoidoscopyParagraph (2)(E)(ii) of section 1834(d) of
			 the Social Security Act (42 U.S.C. 1395m(d)) is amended by inserting or
			 screening computed tomography colonography after previous
			 screening flexible sigmoidoscopy.
				(2)Screening
			 colonoscopyParagraph (3)(E) of such section is amended—
					(A)by inserting
			 or screening computed tomography colonography after 23
			 months after a previous screening colonoscopy; and
					(B)by inserting
			 or screening computed tomography colonography after
			 screening flexible sigmoidoscopy.
					(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2009.
			3.Exemption of
			 screening computed tomography colonography from special rule on imaging
			 services
			(a)In
			 generalSection 1848(b)(4)(B)
			 of the Social Security Act (42 U.S.C. 1395w–4(b)(4)(B)) is amended by inserting
			 and screening computed tomography colonography after
			 diagnostic and screening mammography.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2009.
			
